DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 104-118 and 122-125 are pending, claims 1-103 and 119-121 have been cancelled, and claims 104-118 and 122-125 are currently under consideration for patentability under 37 CFR 1.104. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

 Response to Arguments
The information disclosure statement filed on 08/16/2022 is being considered by the Examiner. A new ground of rejection is made in view of provided reference Moriyama (JP 2003180611).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 104-118 and 122-125 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (JP2003180611, translation provided by Applicant), in view of Terliuc (US 2011/0251458) and Rottenberg (US 2015/0148606).
Regarding claim 104, Moriyama discloses a system of an endoscope (2, figure 1) and at least two discretely spaced attachable structures (see 3a and 3c, figure 7) for performing an endoscopy procedure without insufflation, the system comprising an assembly of attachable structures (see 3a-c, figure 7), including: a first, proximally positioned attachable structure (3a, figure 7), the first attachable structure being flexible (see figure 5a-5b; [0016]), configured to be operatively attached in direct contact with a shaft of the endoscope (seen in figure 4), movable along the shaft of the endoscope (are attached [0041]), and positionable at a first location along the shaft of the endoscope (see figure 7); a second, distally positioned attachable structure (see 3c, figure 7), the second attachable structure being flexible (see figure 5a-b; [0016]), configured to be operatively attached in direct contact with the shaft of the endoscope (seen in figure 4), movable along the shaft of the endoscope (are attached [0041]), and positionable at a second location spaced distally from the first location and spaced from a distal end of the endoscope (see figure 7); wherein the assembly of attachable structures pleats an intestine during the endoscopy procedure (see figures 5); and wherein each of the first and second attachable structures comprise: a body (31, figure 2) formed of a flexible material ([0016]) and having an inner surface and an outer surface (see figure 2), the inner surface defining a passageway for passage of the endoscope there through (best seen in figure 4), the passageway having a proximal opening (see figure 4), a distal opening (see figure 4), a central longitudinal axis (see figure 4) extending through the passageway; andFiled  a plurality of flexible appendages (32, figure 3) formed as continuous extensions of the body material (see cross section of 32, figure 3), the plurality of flexible appendages extending outwardly from the outer surface of the body and culminating in appendage tips (34, figure 3); wherein the appendages in a first position are biased toward the proximal opening of the body at a first acute angle relative to the longitudinal axis of the body (see arrow B, figure 3); and wherein the appendages are movable to a second position with the appendage tips pointing away from the proximal opening of the body at a second acute angle relative to the longitudinal axis of the body (see arrow C, figure 3). Moriyama is silent regarding a length of at least 5 centimeters between the first, proximally positioned attachable structure and the second, distally positioned attachable structure; and a length of 20 millimeters or less measured between the proximal opening and the distal opening.
Terliuc teaches an overtube for use with an endoscope (abstract) in intestinal examination ([0046]). The overtube is shorter than an endoscope and can have a length of approximately 90-160 cm ([0079]). A forward bending portion of an endoscope can have a length of approximately 9 cm ([0145]). 
Rottenberg teaches an endoscope (9, figure 2a) with a tubular member (12, figure 2a). The tubular member has a plurality of spaced projecting elements (14, figure 2a) that are full or partial rings ([0029]). The projecting elements are bendable towards both proximal and distal directions of the tubular member ([0029]). The projecting elements are made of a suitable biocompatible material so that they are flexible, resilient, and deformable ([0030]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope to have a forward bending portion with a length of approximately 9 cm ([0145]) and an overall length of at least 90-160 cm ([0079]) as taught by Terliuc. Doing so would have allow an endoscope to have a bending portion of sufficient length for intestinal examination ([0046]). Additionally, it would have been obvious to modify the attachable structures of Moriyama with the tubular member, specifically the projecting elements and material of the projecting elements/tubular member, as taught by Rottenberg. Doing so would allow improved visualization of the folds in a body lumen ([0034]). The modified system would have a length of at least 5 centimeters between the first, proximally positioned attachable structure and the second, distally positioned attachable structure (see distance between 3a and 3c, figure 7 of Moriyama | 90-160 cm [0079], approx. 9 cm [0145]; Terliuc); and a length of 20 millimeters or less measured between the proximal opening and the distal opening (estimated length of 12 in figure 2a can be less than 20 mm | projecting elements may be spaced apart between 1-10mm, more preferably 2-5 mm [0015]; Rottenberg | figure 2a shows 3 rows of projecting elements; where the length can be estimated to be about 6-15mm).
Regarding claim 105, Moriyama further discloses a third attachable structure (3b, figure 7; Moriyama), wherein the third attachable structure is flexible (see figure 5a-b; [0016]), configured to be operatively attached in direct contact with the shaft of the endoscope (seen in figure 4), movable along the shaft of the endoscope (are attached [0041]), and positionable at a third location along the shaft of the endoscope (see figure 7), wherein the third attachable structure works together with the first attachable structure and the second attachable structure to pleat the intestine during the endoscopy procedure (see figures 5).  
Regarding claim 106, Terliuc further teaches the length between the first attachable structure and the second attachable structure is at least 10 centimeters (90-160 cm [0079]; Terliuc).  
Regarding claim 107, Moriyama and Terliuc further disclose at least one additional attachable structure (3b, figure 7; Moriyama), wherein the additional attachable structure is flexible (figure 5a-b, [0016]), configured to be operatively attached in direct contact with the shaft of the endoscope (seen in figure 4), movable along the shaft of the endoscope (are attached [0041]), and positionable along the shaft of the endoscope (see figure 7), and wherein a total length of the system, as measured between a proximal edge of a proximal-most attachable structure and a distal edge of a distal-most attachable structure is at least 10 centimeters (90-160 cm [0079]; Terliuc).  
Regarding claim 108, Terliuc further teaches the total length of the system is at least 20 centimeters (90-160 cm [0079]; Terliuc).  
Regarding claim 109, Rottenberg further teaches the flexible material is an elastomer (elastomer [0030]; Rottenberg).  
Regarding claim 110, Rottenberg further teaches each attachable structure is sufficiently elastic and flexible (flexible, resilient, and deformable [0030]; Rottenberg) to be rolled along the shaft of the endoscope (functional language | the modified attachable structures are elastic and flexible, and capable of being rolled along the shaft).  
Regarding claim 111, Rottenberg further teaches each attachable structure is sufficiently elastic and flexible (flexible, resilient, and deformable [0030]; Rottenberg) to be stretched around a distal face of the endoscope and rolled along the shaft of the endoscope (functional language | the modified attachable structures are elastic and flexible, and capable of being stretched around the distal face…and rolled along the shaft).  
Regarding claim 112, Rottenberg further teaches the flexible appendages are fan shaped (fan out [0014]; Rottenberg).  
Regarding claim 113, Moriyama and Rottenberg further disclose an acute angle formed between the flexible appendages in the first position and the longitudinal axis of the body is less than 50 degrees (see figure 3; Moriyama | figure 2a, Rottenberg).  
Regarding claim 114, Rottenberg further teaches the greatest width of a selected one of the attachable structures measured perpendicular to the longitudinal axis and extending from a first appendage tip (see tip of 14, figure 2a; Rottenberg) on one side of the longitudinal axis to a second appendage tip (see tip of 14 on the other side, figure 2a; Rottenberg) on the other side of the longitudinal axis is up to and including 33 millimeters (outer diameter between 20-60mm, preferably 30-50 mm [0015]).  
Regarding claim 115, Rottenberg further teaches the flexible appendages have a thickness between 0.1-0.9 millimeters (thickness between 0.2-2.0 mm, preferably 0.3-1.0 mm [0015]; Rottenberg).  
Regarding claim 116, Rottenberg further teaches the flexible appendages extend 1-5 millimeters from the outer surface (the projecting elements are spaced apart by a distance between 1-10 mm, preferably 2-5 mm | the examiner interpreted the space between the projecting elements is about the length of the projecting elements based on figure 2a of Rottenberg).  
Regarding claim 117, Rottenberg further teaches a width across a top face of a selected flexible appendage (see width of 32, figure 4; Rottenberg) of the plurality of flexible appendages is at least twice the distance as a thickness of the selected flexible appendage (see thickness of 32, figure 4), wherein the thickness is measured in a direction perpendicular to the top face (see 32, figure 4).  
Regarding claim 118, Moriyama discloses a kit configured to be used with an endoscope (2, figure 1) to perform an endoscopy procedure without insufflation, the kit comprising: a first attachable structure (3a, figure 7), the first attachable structure being flexible (see figure 5a-b, [0016]), configured to be operatively attached in direct contact with a shaft of the endoscope (see in figure 4), movable along the shaft of the endoscope (are attached [0041]), and positionable at a first location along the shaft of the endoscope (see figure 7); and a second attachable structure (see 3c, figure 7), the second attachable structure being flexible (see 5a-b, [0016]), configured to be operatively attached in direct contact with the shaft of the endoscope (seen in figure 4), movable along the shaft of the endoscope (are attached [0041]), and positionable at a second location spaced distally from the first location and spaced from a distal end of the endoscope (see figure 7); wherein the first and second attachable structures are configured to work together as an assembly to pleat an intestine during the endoscopy procedure when positioned along the shaft of the endoscope (see figures 5a-c); wherein each of the first and second attachable structures comprise: a body (31, figure 2) formed of a flexible material ([0016]) and having an inner surface and an outer surface (see figure 2), the inner surface defining a passageway for passage of the endoscope there through (see figure 4), the passageway having a proximal opening (figure 4), a distal opening (figure 4), a central longitudinal axis extending through the passageway (figure 4); and a plurality of flexible appendages (32, figure 3) formed as continuous extensions of the body material (see cross section of 32, figure 3), the plurality of flexible appendages extending outwardly from the outer surface of the body and culminating in appendage tips (34, figure 3); wherein the appendages in a first position are biased toward the proximal opening of the body at a first acute angle relative to the longitudinal axis of the body (see arrow B, figure 3); and wherein the appendages are movable to a second position with the appendage tips pointing away from the proximal opening of the body at a second acute angle relative to the longitudinal axis of the body (see arrow C, figure 3). Moriyama is silent regarding spaced from each other by a length of at least 5 centimeters; and a length of 20 millimeters or less measured between the proximal opening and the distal opening.
Terliuc teaches an overtube for use with an endoscope (abstract) in intestinal examination ([0046]). The overtube is shorter than an endoscope and can have a length of approximately 90-160 cm ([0079]). A forward bending portion of an endoscope can have a length of approximately 9 cm ([0145]). 
Rottenberg teaches an endoscope (9, figure 2a) with a tubular member (12, figure 2a). The tubular member has a plurality of spaced projecting elements (14, figure 2a) that are full or partial rings ([0029]). The projecting elements are bendable towards both proximal and distal directions of the tubular member ([0029]). The projecting elements are made of a suitable biocompatible material so that they are flexible, resilient, and deformable ([0030]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope to have a forward bending portion with a length of approximately 9 cm ([0145]) and an overall length of at least 90-160 cm ([0079]) as taught by Terliuc. Doing so would have allow an endoscope to have a bending portion of sufficient length for intestinal examination ([0046]). Additionally, it would have been obvious to modify the attachable structures of Moriyama with the tubular member, specifically the projecting elements and material of the projecting elements/tubular member, as taught by Rottenberg. Doing so would allow improved visualization of the folds in a body lumen ([0034]). The modified system would have spaced from each other by a length of at least 5 centimeters (see distance between 3a and 3c, figure 7 of Moriyama | 90-160 cm [0079], approx. 9 cm [0145]; Terliuc); and a length of 20 millimeters or less measured between the proximal opening and the distal opening (estimated length of 12 in figure 2a can be less than 20 mm | projecting elements may be spaced apart between 1-10mm, more preferably 2-5 mm [0015]; Rottenberg | figure 2a shows 3 rows of projecting elements; where the length can be estimated to be about 6-15mm).
Regarding claim 122, Moriyama further discloses a third attachable structure (3b, figure 7; Moriyama), wherein the third attachable structure is flexible ([0016]), configured to be operatively attached in direct contact with the shaft of the endoscope (seen in figure 4), movable along the shaft of the endoscope (are attached [0041]), and positionable at a third location along the shaft of the endoscope (see figure 7).  
Regarding claim 123, Rottenberg further teaches the flexible material is an elastomer (elastomers [0030]; Rottenberg).  
Regarding claim 124, Rottenberg further teaches the flexible appendages are fan shaped (fan out [0014]; Rottenberg).  
Regarding claim 125, Rottenberg further teaches a greatest width of a selected one of the attachable structures measured perpendicular to the longitudinal axis and extending from a first appendage tip (see tip of 14, figure 2a; Rottenberg) on one side of the longitudinal axis to a second appendage tip (see tip of 14 on the other side, figure 2a) on the other side of the longitudinal axis is up to and including 33 millimeters (outer diameter between 20-60 mm, preferably 30-50 mm [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 28, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795